BEÍTVVN, District Judge.
The above libel was filed to recover a balance of wages between February and December, 1892, on the steamer Destroyer. The steamer was built as a fighting vessel for the purpose of discharging submarine torpedoes; and daring the time for which the wages in question are claimed, naval officers were mating experiments for the purpose of enabling ¡he government to determine whether it should take the steamer upon an op I ion for which it had contracted. The libelants were the engineer and assistant engineer of the boat; and their services were necessary, both in operating the machinery for navigation, which, however, was but slight, as the vessel was moved Taut little during these experiments, and also in working the machinery for the discharge of the projectiles.
During the period of ¡hese experiments $3.50 per day was allowed and paid to each man by the government for the use of their services. The libelants had refused, however, , to work the boat dining these experiments at those wages, and an additional sum had been promised them, namely, $1 per day' more to Edward Allen, and 50 cents per day more to Henry. The respondent Haims that there was no lien on the vessel for the wages of the men, and that it was agreed that Mr. Lassoo personally should be alone «‘sponsible for the extra amount.
The balances claimed are not extra wages. The men were not in the direct service or employment of the government; though the government, for the use of the men’s services, allowed and paid $3.50, which is credited upon their wager, agreed on.
I think the men are eníiüei» to ihe iwn claimed. The vessel was a completed one. The maíces of the men were rendered on board the vessel, and directly for her benefit and for the benefit of the owners. The services were, moreover, rendered in the special business of the ship, namely, in moving her about, so Jar as moving was desired, but mainly in operating her machinery' for throwing projectiles, which is her sole business. To en litio Hie men to a lien upon the ship for wages, it is not necessary that -their services be rendeied in navigation alone. All, save ¡lie master, who do service on beard in the business of the ship have an equal lien. On the steamers of the present day, for instance, none of the men engaged in the steward’s department usually have any duties of navigation. Hut they have a lien for wages, because they render a service to the ship and in her business. The services of the libelants were directly in tlie business of the ship, and in the interest of the owners, viz. to make , the experiments successful, and the vessel acceptable to the government-. One of the principal points in dispute, therefore, namely, whether the Ericsson Coast Defense Company, or Mr. Lassoo, personally, *312agreed that tlie wages should be $4.50 and $4 respectively, is immaterial. Tbe company was not tbe owner of tbe vessel, but bad built ber for tbe owners. Mr. Lassoo was the executor of one of tbe principal owners. Whether tbe arrangement for the amount of wages was made by tbe one or tbe other, tbe employment of tbe men was equally upon tbe authority and consent of tbe owners and for their benefit; and that is all that is needful to entitle tbe libelants to a lien. Tbe evidence leaves no doubt, however, that tbe men’s services were not.rendered upon any personal credit of Mr. Lassoo. Decree for tbe libelants, with interest and costs.